IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 02-40936
                         Summary Calendar


UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

DAVID STRINGER, JR.,

                                    Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
                for the Eastern District of Texas
                      USDC No. 4:01-CR-20-1
                       --------------------
                         January 21, 2003

Before HIGGINBOTHAM, SMITH, and CLEMENT, Circuit Judges.

PER CURIAM:*

     David Stringer, Jr., appeals his jury convictions for

conspiracy to possess with intent to distribute cocaine base and

for possession with intent to distribute cocaine base.     He argues

that the district court erred in denying his motion to suppress

evidence because the officers executing the search warrant

violated the “knock and announce” rule.     The district court did

not err in determining that circumstances existed which permitted

officers to enter Stringer’s residence without knocking and

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 02-40936
                                 -2-

announcing themselves, including information that Stringer

carried a handgun on his person during drug transactions, that

Stringer had a prior conviction for kidnaping, and that officers

reasonably believed that Stringer would have destroyed evidence

if the officers had announced their presence.   See United States

v. Cantu, 230 F.3d 148, 151 (5th Cir. 2000).

     Stringer argues that the evidence was insufficient to

support his convictions.   In view of the evidence presented at

trial, a rational jury could have found that Stringer conspired

with others to possess with intent to distribute cocaine base and

that he possessed cocaine base with intent to distribute.     See

United States v. Ortega Reyna, 148 F.3d 540, 543 (5th Cir. 1998).

     Stringer argues that the district court abused its

discretion in denying his motion for a new trial based on newly

discovered evidence that Ahaa Williams, a Government witness,

tested positive for drug use on the day that she testified.

Because Williams’ trial testimony was cumulative and because

Williams has not shown that the newly discovered evidence would

probably have produced an acquittal, the district court did not

abuse its discretion in denying Stringer’s motion for a new

trial.   See United States v. Bowler, 252 F.3d 741, 747 (5th Cir.

2001).

     AFFIRMED.